DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 16 November 2020, the following occurred:
claims 2 and 12 were cancelled;
claims 1, 3-5, 11, 13-15, 18, and 20 were amended; and
claims 25-27 were added.
Claims 1, 3-5, 8, 10-11, 13-15, 18, 20-27 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 8, 10-11, 13-15, 18, 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1:
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1, 3-5, 8, 10, 21-27), machine (claims 11, 13-15, 18), and manufacture (claim 20) which recite steps 

Step 2A, Prong One:
These steps of providing the health data to a classifier, classifying the military service personnel as ready or not ready, determining whether personnel returned early for health reasons, determining whether personnel satisfied health policy requirements before deployment, classifying personnel as ready, classifying personnel as not ready, determining that the risk satisfies a threshold, and providing a warning, as drafted, under the broadest reasonable interpretation, certain methods of organizing human activity via mental processes but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the steps from practically being performed by a human, or by a human with the aid of a computer. For example, but for the “health data store” and "graphical user interface" (claims 1, 11, and 20), "computers" and "storage devices" (claim 11), and "non-transitory computer-readable medium" and "computers" (claim 20) language, these steps, in the context of this claim, encompass mental processes as well as certain method of organizing human activity. Specifically, the subjective judgements being made regarding personnel health data are capable of being performed by a human in the 
Furthermore, these steps of generating a model, providing the health data to the model, and receiving a risk, as drafted, under the broadest reasonable interpretation, includes mathematical calculations. The “readiness risk scoring model” recited in the claims is a mathematical model used to calculate a risk which organizes human activity by determining if military service personnel are ready for deployment. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships/calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as:  claims 3, 8, 13, 18, 23, and 27, further specifying steps for a human to follow that also entail a mental process, including making determinations and suggestions; and claims 5, 15, and 24-26, narrowing or defining using the model to generate a risk to determine if a military service person is or is not ready).  



Step 2A, Prong Two:
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “health data store” and "graphical user interface" (claims 1, 11, and 20), "computers" and "storage devices" (claim 11), and "non-transitory computer-readable medium" and "computers" (claim 20) amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0048]-[0064], see MPEP 2106.05(f)); 
add insignificant extra-solution activity to the abstract idea (such as recitation of “obtaining health data” and “obtaining classifications” amounts to mere data gathering, see MPEP 2106.05(g)); and
generally link the abstract idea to a particular technological environment or field of use (such as “health data store”, “graphical user interface”, “storage devices”, “non-transitory computer-readable medium” and “computers” generally link to a computer environment; and “military service personnel”, “military deployment”, and “military service person” generally link to a field of use, see MPEP 2106.05(h)).

Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as:  claim 27, reciting use of a GUI, which is an additional limitation which amounts to invoking computers as a tool to perform the abstract idea; claim 22, narrowing or defining obtaining health data, which is an additional limitation which adds insignificant extra-solution activity to the abstract idea which amounts to claims 4, 10, 14, and 21, narrowing or defining a type of data (health data and health characteristics) to be manipulated, which are additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated; and claims 3, 5, 8, 10, 13, 15, 18, 21-24, 26, and 27, generally linking to a field of use with terms such as “military service personnel”, “military deployment”, and “military service person”, which are additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, add insignificant extra-solution activity to the abstract idea by 

Response to Arguments
Regarding 101, the examiner respectfully disagrees that the amended claims render the rejection moot, and the rejection is maintained, as discussed above.

Regarding 103, applicant’s amendments are sufficient and prior art rejection of the claims has been withdrawn. Accordingly, the claims are understood to distinguish from the prior art of record. A search of available prior art failed to yield a reference which would render the claims obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANICE MOONEYHAM can be reached at (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626